COOK, Justice
(concurring specially).
On original deliverance I dissented from the plurality opinion. On the application for rehearing, I have restudied the arguments and supporting materials. I conclude that the evidence presented by Us-rey, as outlined in the opinion, does create a genuine issue of material fact as to whether WalMart’s stated reason for terminating Usrey was a pretext for an impermissible termination. I therefore concur in the opinion and the judgment and in the denial of the application for rehearing.